12 F.3d 213
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NORTHWESTERN NATIONAL INSURANCE COMPANY OF MILWAUKEE,WISCONSIN, Plaintiff-Appellee,v.Marillyn Cox JOSLYN;  Robert Bruce Joslyn, Defendants,Bruce W. Cox, Defendant-Appellant.
No. 93-4131.
United States Court of Appeals, Sixth Circuit.
Nov. 23, 1993.

Before:  KENNEDY, MILBURN and GUY, Circuit Judges.

ORDER

1
On August 17, 1993, the district court entered a judgment on the pleadings in favor of defendants in this diversity action seeking to set aside alleged fraudulent conveyances.  Plaintiff served a timely motion to alter or amend the judgment on August 31, 1993.  While the motion to alter or amend was pending, plaintiff filed a notice of appeal and defendant Cox filed a notice of cross-appeal.  Plaintiff's appeal, Case No. 93-4056, was dismissed sua sponte as premature on October 18, 1993.  In response to a show cause order, defendant Cox states that he has no objection to the dismissal of his cross-appeal as premature.  See Rule 4(a)(4), Fed.R.App.P.;   Moody v. Pepsi-Cola Metro.  Bottling Co., 915 F.2d 201, 206 (6th Cir.1990).


2
It therefore is ORDERED that this appeal is dismissed for lack of jurisdiction without prejudice to defendant's right to file a timely notice of appeal following the disposition of the Rule 59(e) motion or a timely cross-appeal following the filing of a timely notice of appeal by plaintiff.